Case: 18-12079   Date Filed: 08/27/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12079
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:17-cr-00048-MW-CAS-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

TYRAIL GALLMAN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 27, 2019)

Before MARTIN, NEWSOM and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-12079    Date Filed: 08/27/2019   Page: 2 of 2


      Attorney Michael Ufferman, appointed counsel for Tyrail Gallman in this

direct criminal appeal, has moved to withdraw from further representation of

Gallman and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Gallman’s conviction and sentence are AFFIRMED.




                                         2